DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 1, 3-5, 7-11, 13-16, 18, 19, 21, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4. 	Claim 1 introduces “a rubber product” in the preamble in a functional language format.  The rubber product is not positively recited (claimed) in claim 1.  The language in line 3, “resonator embedded in the rubber product” suggests that the rubber product is part of the claimed invention, but in fact it has not been introduced in claim 1.  The rubber product should be positively recited in claim 1 which would distinguish claim 1 over the prior art of record.		

Also, in claim 1, line 7, it appears “and” (before “positioned”) should be deleted.
Claims 18, 19, 21, and 29 (all in line 1), mentions “the product includes” or “the product comprises” or “the rubber product is”, and in each instance the product is not positively recited (SEE CLAIM 1 rejection above) therefore rendering each of these claims’ indefinite.  Amending claim 1 as suggested above would alleviate the issues in claims 18, 19, 21, and 29.
Claim 21 recites the limitation "the wear monitoring arrangement" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
5.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

6.	Claims 3-5, 7-11, 13-16, 18, 19, 21, 26-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of record does not teach an embedded conductive resonator having a sheathing where dielectric properties of the resonator are based on wear of the sheathing, in combination with the other features of claim 1, provided the above 35 USC 112 issues are resolved.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915. The examiner can normally be reached M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 














/DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        


DAH
February 24, 2022